Citation Nr: 0020830	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a right ear 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision from the Baltimore, Maryland, Regional Office 
(RO), which denied service connection for a right eye 
disorder, and a right ear disorder.  The veteran perfected a 
timely appeal to both of these issues.

Contentions advanced by the veteran at his hearing before a 
RO hearing officer in May 1999 are to the effect that he is 
entitled to service connection for right ear hearing loss.  
This issue is not, however, procedurally developed for 
appellate purposes, and is not properly before the Board at 
this time.  The matter is referred to the RO for any action 
deemed appropriate.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing the 
current presence of a right eye disorder.

2.  A right ear disorder is reasonably shown to have had 
origins during the veteran's period of active service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  A right ear disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. §§ 3.303(d) (1999).

I.  Right Eye Disorder

The veteran is asserting that he has a right eye disorder, to 
include a scar, as a result of his active service.

The threshold question that must be resolved with regard to 
this claim is whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  This means that there must be evidence of disease or 
injury during service, a current disability, and a link 
between the two. Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza 7 Vet. App. at 504.

The service medical records have not been furnished by the 
appropriate service department and were apparently destroyed 
during a fire at the National Personnel Records Center in St. 
Louis Missouri.  The National Personnel Records Center (NPRC) 
in October 1997 and in August 1998 indicated that they were 
unable to locate the service medical records.  In response to 
a request by the RO, the NPRC in August 1998 stated that 
physical examination for entrance and discharge could not be 
reconstructed based on the information provided on NAF, 
submitted by the veteran to that office in January 1998.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

Subsequently dated private medical records do not demonstrate 
that a right eye disorder is currently present.

The veteran testified at a RO hearing in May 1999 that he 
injured his right eye when he dove as a result of an 
explosion during active service.  He said that he has a right 
eye scar, which was not that big, and that he has not lost 
any time from work because of it.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right eye 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  As 
such, the testimony furnished during the personal hearing has 
not served to render this claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from a right eye disorder.  Consequently, 
in the absence of any competent (medical) evidence of a 
current disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App 141, 144 (1992).  

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim of entitlement 
to service connection for otitis media, the VA is under no 
duty to assist him in developing the facts pertinent to that 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Further, the Board is not aware of 
the existence of additional evidence that, if obtained, would 
well ground the veteran's claim.  See McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).   

As the RO has also denied the claim and not well grounded, 
and explained the basis for the denial to the veteran, there 
clearly is no prejudice to the Board doing likewise, and any 
duty to inform him of the evidence needed to support his 
claim has been met.  See 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Right Ear Disorder

The Board notes that the veteran's claim of entitlement to 
service connection for a right ear disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, 
the Board finds that he has presented a claim, which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The veteran contends, in essence, that he suffers from a 
right ear disorder, to include pain and dizziness, as a 
result of his active service.  He reported that he sustained 
damage to his right ear when he was exposed to loud noises 
from acoustic trauma generated by explosives during active 
service.  He stated that his military occupational specialty 
was as an ordnanceman and that his duties included diffusing 
heavy military weapons while in service.  He mentioned that 
he did not wear any ear protection at that time.

As previously stated, the service medical records were 
apparently destroyed in a fire at the NPRC.  The Court has 
held that in a case such as this, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  See O'Hare, supra.

The veteran's DD 214 (Certificate of Release or Discharge 
From Active Duty) indicates that his most significant duty 
assignment was with the 890th Explosive Ordnance Disposal 
Squadron in Fort Lewis, Washington.

The veteran's post service medical records do not document 
complaints or findings referable to a right ear disorder 
until 1997.  Specifically, there is no treatment of any 
problems associated with a right ear disorder that is 
documented between 1953 and 1997.  In a medical statement 
from B. McCurdy, M.D., dated in September 1997, the private 
physician stated that the veteran reported that he served in 
the Bomb Disposal Unit during his Army years and that he 
noticed ear abnormalities at the time of his separation from 
active service.  Dr. McCurdy concluded that the veteran had a 
diagnosis of bilateral perforated tympanic membranes.  
Significantly, after reviewing the veteran's medical history 
and examining him, it was the examiner's opinion that it was 
likely that the veteran's bilateral perforated tympanic 
membranes occurred due to exposure to explosive noises during 
active service.

The veteran testified at a RO hearing in May 1999 that he has 
right ear disorder, including a scar on his right eardrum, as 
a result of exposure to loud explosives during active 
service.  He reported that he has experienced dizziness in 
association with his right ear disorder.  He said that his 
military occupational specialty was explosive ordnance 
disposal, which was referred to as bomb disposal.  He 
mentioned that he was not involved in any combat during 
military service.  He testified that he has not been exposed 
to any significant noise since his separation from active 
service.

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is at least 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran has a current right ear disorder 
which is of inservice origins.  Significantly, in a medical 
statement dated in September 1997, Dr. McCurdy has concluded 
that the veteran's bilateral perforated tympanic membranes 
was, in effect, etiologically related to his exposure to 
explosive noises while in service.  The private medical 
recitation of the veteran's clinical history is also noted to 
be consistent with that which is documented by the claims 
file.  Additionally, the Board finds the veteran's testimony 
at the hearing credible as to matters within his competency 
as a lay person and it is felt that to further delay reaching 
a final decision on the appeal of the claim in question by 
remanding that claim in order to try to obtain additional 
evidence, such as a VA ear, nose, and throat examination, 
would not be in the best interests of the veteran.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for a right 
ear disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303. 


ORDER

The claim of entitlement to service connection for a right 
eye disorder is denied.

Service connection for a right ear disorder is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

